17-2545
    Singh v. Barr
                                                                                   BIA
                                                                                Hom, IJ
                                                                           A206 080 227
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 28th day of May, two thousand nineteen.

    PRESENT:
             JON O. NEWMAN,
             JOSÉ A. CABRANES,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    AMANDEEP SINGH,
             Petitioner,

                    v.                                           17-2545
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Jaspreet Singh, New York, NY.

    FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
                                      Attorney General; Bernard A.
                                      Joseph, Senior Litigation Counsel;
                                      Jason Wisecup, Trial Attorney,
                                      Office of Immigration Litigation,
                                      United States Department of
                                      Justice, Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is GRANTED.

    Petitioner Amandeep Singh, a native and citizen of India,

seeks review of a July 19, 2017, decision of the BIA affirming

a September 26, 2016, decision of an Immigration Judge (“IJ”)

denying    Singh’s      application       for   asylum,    withholding    of

removal, and relief under the Convention Against Torture

(“CAT”).    In re Amandeep Singh, No. A 206 080 227 (B.I.A. July

19, 2017), aff’g No. A 206 080 227 (Immig. Ct. N.Y. City Sep.

26, 2016).       We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA.                 See Xue Hong Yang

v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

Because    the   BIA    assumed   credibility,       we     make   the   same

assumption.      See Yan Chen v. Gonzales, 417 F.3d 268, 271-72

(2d Cir. 2005).        The applicable standards of review are well

established.      See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009).             Singh alleged past

persecution and a fear of future persecution based on his

                                      2
membership in the Akali Dal Mann political party (“Mann

Party”).

       Past Persecution

       A valid past persecution claim can be based on harm other

than    threats    to   life    or   freedom,   including    “non-life-

threatening       violence     and   physical   abuse,”    Beskovic    v.

Gonzales, 467 F.3d 223, 226 n.3 (2d Cir. 2006), but the harm

must be sufficiently severe, rising above “mere harassment,”

Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d

Cir. 2006).    In evaluating past persecution, the agency must

consider the harm suffered in the aggregate.              Poradisova v.

Gonzales, 420 F.3d 70, 79-80 (2d Cir. 2005).

       The BIA erred in its analysis of whether Singh’s past

harm rose to the level of persecution.            The BIA determined

that because Singh was attacked only twice by Congress Party

members and did not need serious medical attention, the harm

did not rise to the level of persecution.           However, there is

no requirement that an applicant require serious medical

treatment for past physical abuse to constitute persecution.

See Edimo-Doualla v. Gonzales, 464 F.3d 276, 283 (2d Cir.

2007).        Moreover,      “non-life-threatening        violence    and

physical abuse,” can constitute persecution.              Beskovic, 467

                                      3
F.3d at 226 n.3; see also Ivanishvili, 433 F.3d at 342

(Evidence that an alien has suffered “physical abuse and

violence . . . may preclude a finding that the conduct is

mere harassment that does not as a matter of law rise to the

level of persecution, for violent conduct generally goes

beyond the mere annoyance and distress that characterize

harassment.” (internal citation omitted)).

    Additionally, the BIA should have analyzed the context

of the beatings.     “‘[T]he difference between harassment and

persecution is necessarily one of degree,’ . . . the degree

must be assessed with regard to the context in which the

mistreatment occurs.”      Beskovic, 467 F.3d at 226 (quoting

Ivanishvili, 433 F.3d at 341).         The BIA discussed the medical

treatment that Singh required as a result of the beatings but

did not discuss the context of the beatings, e.g., that during

the second beating, he was attacked by six individuals who

threatened to kill him if he did not join the Congress Party.

Additionally, it is unclear whether the BIA was making this

finding in the first instance or mistakenly believed that the

IJ had also found that Singh’s harm did not rise to the level

of persecution; the IJ did not make such a finding and instead

based   his   past   persecution   analysis    on   the   credibility

                                   4
determination      that     the    BIA   declined   to    reach.     See

Poradisova, 420 F.3d at 77 (“[W]e require a certain minimum

level of analysis from the IJ and BIA opinions denying asylum,

and indeed must require such if judicial review is to be

meaningful.”).     Accordingly, we remand to the agency so that

it may further explain or reconsider whether Singh suffered

past persecution.      See Beskovic 467 F.3d at 227.

       Well-Founded Fear of Future Persecution

       Absent   past      persecution,    an    alien    may    establish

eligibility for asylum by demonstrating a well-founded fear

of future persecution, 8 C.F.R. § 1208.13(b)(2), which must

be both credible and objectively reasonable, Ramsameachire v.

Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).              To demonstrate

a   well-founded    fear,     an    applicant   must     show   either   a

reasonable possibility that he would be singled out for

persecution or that the country of removal has a pattern or

practice of persecuting individuals similarly situated to

him.    8 C.F.R. § 1208.13(b)(2)(iii).

       Even assuming that Singh’s past harm did not rise to the

level of persecution, the agency erred in its analysis of

future harm.     Although both the IJ and BIA stated that they

were assuming credibility, they did not evaluate or credit

                                     5
the instances of past harm in determining whether Singh had

an     objectively     reasonable     fear    of     future   persecution.

Although the IJ stated that he was assuming credibility, he

did not discuss Singh’s past beatings and death threats, but

instead stated that Singh’s unsubstantiated testimony was

entitled to little weight.            The BIA also did not discuss

Singh’s testimony in analyzing whether he had a well-founded

fear    of   future    persecution     and    only    discussed    a    State

Department     report.         We   have   cautioned     against   placing

“excessive     reliance”       on    State    Department      reports    and

instructed “where a report suggests that, in general, an

individual in the applicant’s circumstances would not suffer

or reasonably fear persecution in a particular country, the

immigration court may consider that evidence, but it is

obligated to consider also any contrary or countervailing

evidence with which it is presented, as well as the particular

circumstances     of     the    applicant’s     case    demonstrated      by

testimony and other evidence.”             Tian-Yong Chen v. U.S. INS,

359 F.3d 121, 130 (2d Cir. 2004).            The agency determined that

the State Department Report did not show that regular members

of the Mann Party were persecuted by the Congress Party.                 But

because the agency stated that it was assuming that Singh was

                                      6
credible, it was required to consider Singh’s testimony,

which showed, contrary to the report, that regular members of

his political party were targeted by the Congress Party. Id.

    For the foregoing reasons, the petition for review is

GRANTED, the BIA’s decision is VACATED, and the case is

REMANDED for further proceedings consistent with the order.



                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                             7